RESOLUCIÓN
Examinada la moción de reconsideración del abogado y la declaración jurada que se acompaña del quejoso, se re-considera lo dispuesto en la opinión per curiam y Sentencia de 13 de febrero de 1998.
En estas circunstancias, se ordena al Colegio de Aboga-dos que reactive la queja de la Sra. Eva L. Figueroa Estre-lla contra el abogado y someta oportunamente el informe correspondiente. Además, la Secretaría del Tribunal queda autorizada a continuar los procedimientos relativos a la comunicación de la Hon. Georgina Candal, Juez del Tribunal de Primera Instancia.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo